MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                 FILED
regarded as precedent or cited before any                                         Oct 15 2020, 8:45 am
court except for the purpose of establishing
                                                                                      CLERK
the defense of res judicata, collateral                                           Indiana Supreme Court
                                                                                     Court of Appeals
estoppel, or the law of the case.                                                      and Tax Court




ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Thomas C. Allen                                           Curtis T. Hill, Jr.
Fort Wayne, Indiana                                       Attorney General of Indiana

                                                          Matthew B. Mackenzie
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

D.L.,                                                     October 15, 2020
Appellant-Defendant,                                      Court of Appeals Case No.
                                                          20A-JV-704
        v.                                                Appeal from the Allen Superior
                                                          Court
State of Indiana,                                         The Honorable Andrea R. Trevino,
Appellee-Plaintiff                                        Judge
                                                          The Honorable Carolyn S. Foley
                                                          Trial Court Cause No.
                                                          02D07-1912-JD-1203



May, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-JV-704 | October 15, 2020             Page 1 of 7
[1]   D.L. appeals his placement in the Department of Correction (“DOC”)

      following his adjudication as a delinquent for committing acts that, if

      committed by an adult, would be Level 6 felony auto theft 1 and Level 6 felony

      resisting law enforcement. 2 Because the evidence supports the trial court’s

      decision that the DOC was the best available placement for D.L., we affirm.



                                Facts and Procedural History
[2]   On December 12, 2019, D.L., who had never obtained a driver’s license, stole a

      Honda Odyssey van. When a police officer located the stolen van and activated

      his lights and siren, D.L. did not stop until the van broke down. When the van

      stopped, D.L. ran from police on foot. Police apprehended D.L. and placed

      him in the Allen County Juvenile Center. After a detention hearing on

      December 13, 2019, the State filed a petition alleging D.L. was a delinquent for

      committing auto theft, driving without a license, and two counts of resisting law

      enforcement. On January 2, 2020, D.L. admitted committing auto theft and

      resisting law enforcement, the State dismissed the other two allegations, and the

      court adjudicated D.L. a delinquent. Following a dispositional hearing on

      February 26, 2020, the court placed D.L. in the DOC after finding “detention is

      essential to protect the child or community and is in the child’s best interests.”




      1
          Ind. Code § 35-43-4-2(a).
      2
          Ind. Code § 35-44.1-3-1(a)(3).


      Court of Appeals of Indiana | Memorandum Decision 20A-JV-704 | October 15, 2020   Page 2 of 7
(Appealed Order at 2.)          The court also found “by way of example and not

limitation”:

        1. The act committed by the juvenile would constitute a felony if
        committed by an adult.


        2. The juvenile has an extensive history of incorrigible behavior.


        3. The juvenile’s delinquent conduct is chronic and escalating
        and the juvenile has been offered ample opportunities to alter
        such behavior.


        4. The juvenile must learn the logical and natural consequences
        of delinquent behavior.


        5. The juvenile is in need of rehabilitation and will benefit from a
        highly structured environment.


        6. The Pre-Dispositional Report indicates that placement in a
        residential treatment facility is not an option at this time.


        7. The Dual Status Assessment Team recommends treatment in
        the structured environment of the Indiana Department of
        Correction.


        8. The Indiana Youth Assessment System indicates that juvenile
        is at a high risk to re-offend.


(Id. at 1.)



                           Discussion and Decision
Court of Appeals of Indiana | Memorandum Decision 20A-JV-704 | October 15, 2020   Page 3 of 7
[3]   D.L. asserts the trial court abused its discretion when it placed him in the DOC.

      “The disposition of a juvenile adjudicated a delinquent is a matter committed to

      the trial court’s discretion, subject to the statutory considerations of the child’s

      welfare, community safety, and the policy favoring the least harsh disposition.”

      J.S. v. State, 110 N.E.3d 1173, (Ind. Ct. App. 2018), trans. denied. We review the

      trial court’s decision without reweighing the evidence or assessing witness

      credibility, and we reverse only if the “decision is clearly against the logic and

      effect of the facts and circumstances before [the court] or the reasonable

      inferences that may be drawn therefrom.” Id.


[4]   As quoted above, the trial court included some findings in its written

      dispositional order. D.L. “does not contest the trial court’s findings of fact,”

      (Br. of Appellant at 16), and we accordingly accept those findings as correct.

      See Coles v. McDaniel, 117 N.E.3d 573, 576 (Ind. Ct. App. 2018) (unchallenged

      findings must be accepted as correct). In addition, when announcing its

      decision at the end of the dispositional hearing, the court made the following

      findings on the record:

              I do find that [D.L.] has a, an extensive history of delinquent
              behavior before the Court. Some of these matters have been
              closed with referrals to the Department of Child Services, and I
              am seeing that some of these matters have been dismissed, but
              even just looking at the most recent cases, the bottom line is that
              services appear to have been in place in one form or another
              since at least 2014, noting that this is designated as case twenty
              within the Court’s computer system. So I do find that [D.L.] has
              an extensive history of delinquent behavior before the Court. I
              will note that as, as noted within the report of, the

      Court of Appeals of Indiana | Memorandum Decision 20A-JV-704 | October 15, 2020   Page 4 of 7
              Predispositional Report, that services have been attempted and
              provided through both the Department of Child Services as well
              as the Juvenile Probation Department. [D.L.] has been given
              opportunities at community services [and] has been given ample
              opportunity to alter his behaviors. I do find that [D.L.] needs to
              learn logical and natural consequences of his delinquent
              behavior. He remains in need of rehabilitation. The
              psychological test report that was submitted by, or to the Court,
              dated February 24, 2020, does recommend the intensive therapy
              services available through the [DOC] as being in [D.L.’s] best
              interests. We’ll note that there have been services attempted
              through residential treatment which have been unsuccessful.
              That was through orders from, through the Department of Child
              Services. I will note that the Indiana Youth Assessment Tool
              does show that [D.L.] is a high risk for re-offense. The Dual
              Status Assessment Team Recommendation is also
              recommending the intensive therapeutic services available
              through the [DOC]. And finally note that the Predispositional
              Report is indicating that residential treatment is not an option, as
              no placement facilities would be willing to accept [D.L.] at this
              point in time. Sorry, I’ve got one more finding. We’ll further
              note that [D.L.] does not appear to be responding to the structure
              of the Allen County Juvenile Center. According to the Juvenile
              Center Detention Court Report, [D.L.] has received five
              disciplinary reports since the last court report dated January 22
              for a variety of issues, including damaging facility property.
              [D.L.], the staff states that [D.L.] needs constant redirection and
              has also received school disciplinary reports as well for failing to
              comply and physical aggression while in the classroom.


      (Tr. Vol. 4 at 11-12.)

[5]   D.L. contends the court could have met its goal of giving him the “natural and

      logical consequences of his behavior” by placing him on probation with home

      detention and electronic monitoring, (Br. of Appellant at 16), because he had

      Court of Appeals of Indiana | Memorandum Decision 20A-JV-704 | October 15, 2020   Page 5 of 7
      already spent sixty-six days detained in the Juvenile Center. He also asserts

      that home detention with electronic monitoring would provide the “highly

      structured environment” that the court believed he needed, (id. at 17), and

      would permit him to engage in family and individual counseling to obtain

      “rehabilitative therapy.” (Id. at 18.) Under the facts and circumstances

      presented herein, we must disagree.

[6]   At the disposition hearing, D.L. requested home detention with electronic

      monitoring. However, after D.L. made that recommendation at the hearing,

      both the Department of Child Services (“DCS”) and Probation expressed

      concerns about D.L.’s safety if he was placed with his mother rather than in the

      DOC. (See Tr. Vol. 4 at 8, 9.) Probation also had “concerns that placing him

      on a probation supervision with his mom would only make things worse.” (Id.

      at 9.) Because D.L. had already had services through DCS and Probation, had

      been aggressive and destructive of property while in the Juvenile Center

      awaiting the dispositional hearing, and had been in the possible residential

      placements – none of which are willing to admit him again – we cannot say the

      trial court abused its discretion in placing D.L. in the DOC. See, e.g., D.E. v.

      State, 962 N.E.2d 94, 97 (Ind. Ct. App. 2011) (trial court did not abuse its

      discretion in rejecting less restrictive placement when juvenile had already

      failed in that placement).



                                              Conclusion


      Court of Appeals of Indiana | Memorandum Decision 20A-JV-704 | October 15, 2020   Page 6 of 7
[7]   Contrary to D.L.’s assertion, the court did not abuse its discretion when it

      placed him in the DOC. Therefore, we affirm the trial court.

[8]   Affirmed.

      Riley, J., and Altice, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 20A-JV-704 | October 15, 2020   Page 7 of 7